DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 Claim Objections
Claim 12 is objected to because of the following informalities:  It appears that the term “planer”, as recited in the last line of claim 12, should be changed to –planar—.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
 	Claim 2 is confusing in that it recites “at least one bar connecting a pair of adjacent tines”.  However, claim 1, from which claim 2 depends, has already set forth “a first angled bar” and “a second angled bar” that connect pairs of adjacent tines.  Is the “at least one bar”, as recited in claim 2, meant to be in addition to the first and second bars previously set forth in claim 1?  Similarly, is “the at least one bar”, as recited in claims 5 and 6, referring to the first bar, the second bar, or an additional bar?  
	Also, claims 3 and 4 do not appear to further limit claim 1 from which they depend since the subject matter in both claim 3 and claim 4 is already set forth in claim 1.
Allowable Subject Matter
Claims 1 and 10-12 are allowed (assuming the minor objection to claim 12 is corrected).
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The lone independent claim 1 of the instant application now calls for an angled bar connecting the first and second tines as well as the third and fourth tines wherein the second and third tines are angled towards each other to converge at a single distal point while the first and fourth tines are parallel to each other.  While the prior art of record includes digging forks with four parallel tines having connecting potions between each tine (see U.S Des. 434,288 or U.S. Pat. 5,477,667), there is no fair teaching or suggestion of the tine arrangement with angled connecting bars as specifically recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
11/16/2021